Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 9, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  162654 & (12)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 162654
                                                                    COA: 355432
                                                                    Oakland CC: 2012-243851-FH
  JUSTIN DONOVAN BEACH,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 7, 2021 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion for bond is
  DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 9, 2021
         t0406
                                                                               Clerk